FILED
                            UNITED STATES DISTRICT COURT
                                                                                    MA;~   ? 4 2009
                            FOR THE DISTRICT OF COLUMBIA                      NANCY MAYER WHITTINGTON. CLERK
                                                                                    U.S. DISTRICT COURT


WESLEY CARROLL,                                       )
                                                      )
               Plaintiff,                             )
                                                      )
       v.                                             )       Civil Action No. 09-0076 (UNA)
                                                      )
FEDERAL BUREAU OF INVESTIGATION,                      )
                                                      )
               Defendant.                             )


                                  MEMORANDUM OPINION

       Under the Prison Litigation Refonn Act ("PLRA"), a prisoner may not proceed in forma

pauperis if while incarcerated he has filed at least three prior cases that were dismissed as

frivolous, malicious, or for failure to state a claim. 28 U.S.c. § 1915(g); see Ibrahim v. District

of Columbia, 463 F.3d 3, 6 (D.C. Cir. 2006); Ibrahim v. District of Columbia, 208 F.3d 1032,

1033 (D.C. Cir. 2000); Smith v. District of Columbia, 182 F.3d 25,29 (D.C. Cir. 1999). There is

an exception for a prisoner who shows that he "is under imminent danger of serious physical

injury" at the time he files suit. 28 U.S.C. § 1915(g). Plaintiff is not eligible to proceed informa

pauperis because he has accumulated more than "three strikes" for purposes of the PLRA. See,

e.g., Carroll v. Clerk of Court, No. 08-1684,2009 WL 112546, at *1 (W.D. Pa. Jan. 15,2009)

(denying motion for leave to proceed in forma pauperis under 28 U.S.c. § 1915(g) and

dismissing complaint without prejudice to re-filing after payment of the filing fee). Moreover,

review of the complaint reveals that plaintiff brings this action against the Federal Bureau of

Investigation under the Freedom of Infonnation Act, see 5 U.S.C. § 552, and nothing in the

pleading suggests that plaintiff is in imminent danger of serious physical injury. Absent such an
allegation, plaintiff does not overcome the bar imposed by Section 1915(g).

        Accordingly, the Court denies plaintiffs motion to proceed in forma pauperis and

dismisses this action under 28 U.S.c. § 1915(g).




DATE:    ~           2..   ~/   2tJo i